While I concur with the analysis and conclusions reached by the majority with reference to the appellant's assignment of error and the two specific issues presented under that assignment, it is my view that a modest embellishment is *Page 654 
appropriate under the factual tableau presented here and the applicable provisions of law.
I unequivocally agree with the majority's analysis that the appellant voluntarily went beyond the scope of her initial status as a business invitee pursuant to the rationale expressed in Jeffers v. Olexo (1989), 43 Ohio St.3d 140, 539 N.E.2d 614. Additionally, the primary difference between the duties owed to a trespasser and to a licensee is that there is no duty owed to a trespasser with respect to hidden dangers. Jeffers.
Consequently, as a pragmatic matter, here there would be no difference in result with respect to the trial court's awarding of summary judgment in favor of the appellee, regardless of whether appellant is deemed to be a mere trespasser or licensee. Hence, I again wholeheartedly agree with the majority's analysis under the second issue of the assignment, that being that there was no hidden danger created here by the negligence of the appellee that could be viewed as the proximate cause of appellant's unfortunate injury. This embellishment is offered by this writer in the event that there may be disagreement as to our conclusion to the appellant's status as a mere trespasser at the time her injury was sustained.